Citation Nr: 0906314	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  06-01 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial compensable rating for service-
connected asbestos related pleural disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1956 to March 
1960.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was granted service connection for asbestosis 
related pleural disease in a March 2005 rating decision, at 
which time he was given a noncompensable rating, effective 
July 2002.  The Veteran is seeking an increased rating.

In a February 2009 statement, the Veteran's representative 
indicated that Veteran's disability has increased in 
severity.  The United States Court of Appeals for Veterans 
Claims (Court) has held that when a veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  (Finding a veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the veteran's contention that the 
pertinent disability had increased in severity).  The 
Veteran's last VA examination was conducted over three years 
ago, in November 2005.  A VA examination is necessary to 
provide a thorough assessment of the severity of the 
Veteran's asbestosis related pleural disease.

Additionally, if the Veteran is obtaining treatment for the 
disability, any updated treatment records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.   Obtain and associate with the 
claims file all updated treatment 
records.  Ask the Veteran if he has 
received treatment for asbestosis 
related pleural disease from any 
facility and obtain and associate with 
the claims file any such records. 

2.  Schedule the Veteran for a VA 
pulmonary examination to determine the 
severity of his service-connected 
asbestosis related pleural disease.  The 
report must specifically include FVC 
percent predicted and DLCO (SB) percent 
predicted, as well as indicate whether the 
Veteran has a maximum exercise capacity 
less than 15/ml/kg/min oxygen consumption 
with cardiorespiratory limitation or cor 
pulmonale or pulmonary hypertension.  The 
examiner should also indicate what 
specific symptoms are attributable to the 
service-connected disability, as opposed 
to the other factors, such as smoking.  If 
possible, the examiner should provide DLCO 
(SB) and FVC measurements attributable 
only to the service-connected disability.  
If it is not possible or feasible to make 
the differentiation between the service-
connected and any identified nonservice-
connected disability, please expressly 
indicate this and explain why this cannot 
be done.  All opinions expressed must be 
supported by complete rationale.   

Ask the examiner to discuss all 
findings in terms of the General Rating 
Formula for Interstitial Lung Disease, 
38 C.F.R. § 4.97, Diagnostic Code 6833 
(2008).  The pertinent rating criteria 
must be provided to the examiner.  All 
indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection 
with this REMAND and to cooperate in 
the development of his case.  

3.  The RO should then readjudicate the 
claim.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
The case should then be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




